Citation Nr: 0633617	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residual scar, status post cystic mass, left index finger, 
for the period prior to February 17, 2006.

2.  Entitlement to a disability rating in excess of 10 
percent for residual scar, status post cystic mass, left 
index finger, for the period from February 17, 2006, forward.

3.  Entitlement to an initial (compensable) rating for 
residuals of cystic mass, left index finger.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The veteran had active military service from April 1981 to 
May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that assigned a noncompensable disability rating 
for residual scar, status post cystic mass, left index 
finger, after granting service connection for the same.  By a 
rating action dated in March 2006, the RO awarded the veteran 
a 10 percent disability rating for residuals of cystic mass, 
left index finger, effective from February 17, 2006.

The veteran testified at a personal hearing via video 
conference before the undersigned Veterans Law Judge in April 
2005.  A transcript of his testimony is associated with the 
claims file.

The Board remanded the matter in December 2005 for the 
purpose of obtaining additional medical evidence.  The matter 
was returned to the Board in September 2006 for final 
appellate consideration.


FINDINGS OF FACT

1.  Prior to February 17, 2006, there was no evidence that 
the residual scar, status post cystic mass, of the veteran's 
left index finger was painful on examination, unstable, or 
measured more than six square inches.

2.  For the period since February 17, 2006, the residual scar 
of the veteran's left index finger is rated at the maximum 
schedular rating for pain on examination; and, there is no 
evidence that the scar is unstable or more than six square 
inches.



3.  The veteran's left index finger disability has resulted 
in limitation of function analogous to ankylosis, which is 
the maximum schedular rating for limitation of motion and 
ankylosis, and is not comparable to amputation of the finger; 
it only impairs the overall function of the left hand by five 
percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable (increased) disability 
evaluation for residual scar, status post cystic mass, left 
index finger have not been met prior to February 17, 2006.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residual scar, status post cystic mass, left 
index finger have not been met since February 17, 2006.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2006).

3.  The criteria for a 10 percent disability rating, but no 
greater, for residuals of cystic mass, left index finger, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5153, 5225, 5229, 4.118, Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial agency decision in June 2003.  The RO 
provided the veteran letter notice to his claim for an 
increased rating in a letter dated March 2003, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the RO notified the veteran of the 
information and evidence necessary to substantiate the 
original service connection.  The RO subsequently granted 
service connection for residual scar, status post cystic 
mass, left index finger, in a June 2003 rating decision, 
assigning a noncompensable evaluation.  The veteran filed a 
notice of disagreement, asserting that he is entitled to an 
increased rating.  While the veteran was never provided a 
VCAA letter outlining the criteria for substantiating an 
increased rating claim, including the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Id.  Further, as the veteran was 
granted service connection and assigned an evaluation and 
effective date, the Secretary had no obligation to provide 
further notice under the statute.  Id.  Moreover, the veteran 
was provided notice of the regulations for evaluating his 
left index finger disability in the May 2004 statement of the 
case and April 2006 supplemental statement of the case and 
has not otherwise argued failure of notice.  As such, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes service medical records and 
VA examination reports dated in April 2003 and February 2006.  
The veteran has not reported any post-service treatment for 
his left index finger disability.  Thus, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  As such, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to the issues.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159 (2006).

Increased ratings

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for an increased evaluation for the veteran's left 
index finger disability originated from the RO decision that 
granted service connection for that disability.  The claim 
therefore stems from the initial rating assigned to that 
disability.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2006).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would over compensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

By a rating decision dated in June 2003, service connection 
for residual scar, status post cystic mass, left index 
finger, was granted and a noncompensable disability 
evaluation was assigned.  Thereafter, in a rating action 
dated in March 2006, the RO assigned a 10 percent disability 
rating for residuals of cystic mass, left index finger, under 
Diagnostic Code 7804, effective from February 17, 2006.  

Diagnostic Code 7804 provides that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
service-connected scar is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804. A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804.  In such a 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804.

The relevant rating criteria further provide that a 10 
percent rating will be assigned for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Scars that are deep or that cause limited motion 
warrant a 10 percent evaluation if the area or areas of 
involvement exceeds 6 square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating when the scars cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  The criteria also provide that deep 
scars are otherwise rated based on limitation of function of 
affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

With respect to limitation of function of the affected part, 
38 C.F.R. § 4.71a, Diagnostic Code 5229 stipulates that an 
evaluation of 10 percent requires limitation of motion of the 
index finger (whether it effects a major or minor hand) with 
a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible or 
with extension of the index finger limited by more than 30 
degrees.  Motion of the thumb and fingers should be described 
by appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71 (2006).

The rating criteria also provide a 10 percent evaluation for 
ankylosis of the index finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5225.  A 10 
percent rating is the only schedular rating available for a 
disability of the index finger based on ankylosis.  The 
rating schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  

For the index finger (digit II), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

Under 38 C.F.R. § 4.71a, DC 5153, a 10 percent evaluation is 
warranted for amputation of the major or minor index finger 
through the middle phalanx or at distal joint.  A 20 percent 
evaluation is warranted for amputation of the major or minor 
index finger if there is no metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto.

The Board will first consideration th issue of entitlement to 
a compensable rating for the residual scar of the veteran's 
left index finger for the period prior to February 17, 2006.  
In this regard, the only competent medical evidence for 
consideration is an April 2003 VA examination report.  The 
April 2003 VA examination described the veteran as having a 
residual scar measuring 2 by 2 centimeter lesion over the 
proximal phalanx palmar surface.  He also had a 3 centimeter 
scar that was barely visible on the palmar surface at the 
proximal phalanx of the left index finger.  The scar did not 
interfere with joint function but there was some diminished 
sensation.  No findings were made with regard to the scars 
being unstable or painful on examination.

In view of the foregoing, the criteria for a compensable 
rating for residual scar of the left index finger have not 
been met for the period prior to February 17, 2006.  The 
scars measured less than six square inches and was clearly 
less than 144 square inches.  Further, as noted above, there 
was no evidence that the scar was painful on examination or 
unstable.  

The Board will next consider the question of whether the 
assignment of a disability rating in excess of 10 percent for 
residual scar of the left index finger is warranted for the 
period since February 17, 2006.  When he was examined on 
February 17, 2006, the veteran was noted to have a zigzag -
shaped surgical scar with one limb over the volar aspect of 
the proximal phalanx of the left finger that extended to the 
ulnar side of the finger at the proximal interphalangeal 
(PIP) joint flexion crease.  The two limbs measured 3 by 0.1 
centimeters in length and width.  There was also a very 
heavy, thick scar over the head of the proximal phalanx at 
the PIP joint level.  The scar mass was deep to the skin 
surface and measured 2 by 1 centimeters in size and occupied 
the volar surface of the proximal phalanx just proximal to 
the PIP flexion crease.  The scar limbs were well healed, 
flat, and without deep pigmentation.  The deep scar mass had 
minimal reddish coloration and moved slightly to palpation.  
There was also associated pain with direct compression of the 
scar mass.  The veteran also experienced pain in the scar 
with forced extension of the PIP joint or forced flexion of 
the PIP.  The examiner observed that there was excellent 
nourishment of the skin throughout the digit (left index 
finger), and that there was no history of breakdown, 
ulceration, or drainage.  The diagnoses were status post 
excision soft tissue tumor, volar, proximal PIP level, 
healed, and post-surgical scar hypertrophy (keloid) with 
associated PIP joint flexion contracture and scar adhesive 
neuritis with limited motion and pain.

As noted above, the RO awarded the veteran a 10 percent 
disability rating for the residual scar based on the finding 
that the scar was painful on examination (Diagnostic Code 
7804).  A 10 percent disability rating under Diagnostic Code 
7804 is the maximum rating assignable under that code.  
However, consideration has been given as to whether a 
separate compensable rating could be assigned under 
Diagnostic Codes 7801, 7802, or 7803.  See Esteban.  In this 
regard, the Board notes that the scar(s) on the veteran's 
left index finger are less than the six square inches and 144 
square inches requirement of Diagnostic Codes 7801 and 7802.  
The report of the February 2006 VA examination also clearly 
indicated that the scars were well-healed and nourished.  
There was no evidence that the scar(s) were unstable.  A 
separate compensable rating under Diagnostic Code 7803 would 
therefore be inappropriate.

The Board's attention is next directed to the question as to 
whether a compensable rating could be assigned for limitation 
of function of the left index finger whether due to the 
residual scar or as the residuals of the cystic mass.  The 
report of the February 2006 VA examination showed that the 
veteran experiences limitation of motion of the left index 
finger.  More significantly, the examiner stated that it was 
at least likely as not that the veteran's left index finger 
disability was comparable to favorable partial ankylosis of 
the left index finger PIP joint.  A 10 percent evaluation is 
assignable under Diagnostic Code 5225 for ankylosis of the 
index finger, whether it is favorable or unfavorable.  Based 
on the conclusion made in the February 2006 examination, the 
Board finds that the criteria for a separate 10 percent 
rating under Diagnostic Code 5225 have been met.  

However, the Board finds that the criteria to support a 
disability rating in excess of 10 percent for residuals of 
cystic mass, left index finger, have not been met.  The 10 
percent rating assigned for ankylosis of the left index 
finger is the maximum schedular rating for ankylosis of the 
index finger.  He is also receiving the maximum rating for 
limitation of motion of the index finger.  The Court has held 
that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Consideration has also been given to whether a higher rating 
could be assigned for amputation of the index or limitation 
of function of the left hand.  See Note 1, Diagnostic Code 
5225.  In this regard, the report of the February 2006 
examination indicated that it was at least likely as not that 
the veteran's left index finger disability was comparable to 
favorable partial ankylosis of the left index finger PIP 
joint but "not comparable to amputation of the finger."  
[Emphasis added].  The examiner further indicated that the 
veteran's left finger disability did not result in limitation 
of motion of the other fingers of his left hand or 
significantly interfere with the function of the hand.  In 
this regard, finding that the residuals involving the PIP of 
the left index finger (motion, sensation, and strength) 
represented a 20 percent impairment of the finger, he said 
the impairment of the finger to the hand was no greater than 
five percent.  


ORDER

Entitlement to an initial (compensable) rating for residual 
scar, status post cystic mass, left index finger, for the 
period prior to February 17, 2006, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residual scar, status post cystic mass, left index 
finger, for the period from February 17, 2006, forward, is 
denied.

Entitlement to a 10 percent rating for limitation of function 
of the left index finger (residuals of cystic mass, left 
index finger) is granted, subject to the criteria governing 
payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


